131 Nev., Advance Opinion 447
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                SANDRA BISCAY,                                        No. 63492
                Appellant,
                vs.
                MGM RESORTS INTERNATIONAL, A
                DELAWARE CORPORATION; JEAN                                FILED
                DEVELOPMENT, LLC, A NEVADA
                LIMITED LIABILITY CORPORATION                             JUL 0 2 2015
                D/B/A GOLD STRIKE HOTEL &                                TRACIE K. LINDEMAN
                                                                      CLER OF SUPREME COURT
                GAMBLING HALL,                                       BY     •
                                                                           DEPUTY CLERK
                Respondents.



                           Appeal from a district court order of dismissal in a tort action.
                Eighth Judicial District Court, Clark County; Douglas Smith, Judge.
                           Reversed and remanded.

                Kang & Associates, PLLC, and Patrick W. Kang and Erica D. Loyd, Las
                Vegas,
                for Appellant.

                Troy E. Peyton, Las Vegas,
                for Respondents.




                BEFORE HARDESTY, C.J., SAITTA and GIBBONS, JJ.


                                                OPINION

                By the Court, GIBBONS, J.:
                           In this opinion, we consider whether dismissal is appropriate
                under NRS 18.130(4) when a nonresident plaintiff files security with the


SUPREME COURT
        OF
     NEVADA


(0) 1941A
                                                                                      6-2. 012 42
                court clerk for the defendant's costs more than 30 days after receiving
                notice that security is required, but before the district court has dismissed
                the case. We conclude that dismissal under NRS 18.130(4) is
                inappropriate if the plaintiff files the required security with the court
                clerk at any time prior to dismissal.

                             FACTUAL AND PROCEDURAL BACKGROUND
                            Appellant Sandra Biscay slipped and fell at a hotel owned by
                respondent MGM Resorts International (MGM). Biscay filed a complaint
                against MGM for various torts relating to her fall. On September 26,
                2012, MGM filed a demand for security of costs pursuant to NRS 18.130.
                Over six months later, Biscay filed a notice stating that she had filed the
                required security with the court clerk. Nine days after Biscay filed her
                bond, MGM moved the court to dismiss the case pursuant to NRS
                18.130(4), which the district court ultimately did.
                            The district court concluded that NRS 18.130(4) requires that
                plaintiffs file security with the court clerk within 30 days of receiving
                notice that security is required. Thus, the district court concluded that
                even though Biscay filed the required bond before MGM moved the court
                to dismiss the case, dismissal was appropriate because Biscay filed her
                bond well outside of 30 days from receiving notice that security was
                required.
                            In this appeal, Biscay argues that pursuant to NRS 18.130(4),
                dismissal is inappropriate as long as the plaintiff files the required
                security with the court clerk before the case is dismissed.




SUPREME COURT
        OF
     NEVADA
                                                        2
(0) [947A
                                                  DISCUSSION
                Standard of review
                            This court reviews a dismissal under NRS 18.130 for an abuse
                of discretion. Brion v. Union Plaza Corp., 104 Nev. 553, 555, 763 P.2d 64,
                64 (1988). This case also raises issues of statutory interpretation, which
                we review de novo. MGM Mirage v. Nev. Ins. Guar. Ass'n, 125 Nev. 223,
                226, 209 P.3d 766, 768 (2009). "This court has established that when it is
                presented with an issue of statutory interpretation, it should give effect to
                the statute's plain meaning." Id. at 228, 209 P.3d at 769. "Thus, when the
                language of a statute is plain and unambiguous, such that it is capable of
                only one meaning, this court should not construe that statute otherwise."
                Id. at 228-29, 209 P.3d at 769.

                The district court abused its discretion in dismissing the case
                            NRS 18.130 allows defendants to protect themselves from the
                dangers of litigating against nonresident plaintiffs. NRS 18.130(1) states,
                in relevant part:
                            When a plaintiff in an action resides out of the
                            State, . . . security for the costs and charges which
                            may be awarded against such plaintiff may be
                            required by the defendant, by the filing and
                            service on plaintiff of a written demand therefor
                            within the time limited for answering the
                            complaint.
                In cases where security is required by the defendant, "all proceedings in
                the action [are] stayed until" the plaintiff files the security. NRS
                18.130(1). NRS 18.130(4) states that "[a]fter the lapse of 30 days from the
                service of notice that security is required,. . . upon proof thereof, and that
                no undertaking as required has been filed, the court or judge may order
                the action to be dismissed."

SUPREME COURT
        OF
     NEVADA
                                                      3
(01 L947A
                              Based on a plain reading, we conclude that neither NRS
                  18.130(1) nor 18.130(4) gives a mandatory time frame in which the
                  security must be filed Instead, upon providing proof that 30 days has
                  passed and no security has been filed, the defendant may move to dismiss
                  the case or the district court may dismiss the case on its own. Thus, the
                  30-day requirement is a prerequisite for dismissal, not filing the security.'
                  In other words, once 30 days has passed, the defendant has the right to
                  ask the district court to dismiss the case, or the district court has the
                  authority to dismiss the case on its own. Until the case is dismissed,
                  however, the plaintiff is still free to file the security.     See Carter v.
                  Superior Court of Kern Cnty., 169 P. 667, 669 (1917) (interpreting an
                  identical California statute and stating that "[i]t seems clear. .. . that the
                  required undertaking may be filed at any time prior to dismissal").
                              Deciding whether or not to dismiss a case pursuant to NRS
                  18.130(4) is within the sound discretion of the district court. Borders Elec.
                  Co., Inc. v. Quirk, 97 Nev. 205, 206, 626 P.2d 266, 267 (1981). However,
                  we conclude that it is an abuse of discretion for the district court to
                  dismiss the case if the plaintiff has filed the required security with the
                  court clerk at any time before the court dismisses the case. Accordingly,
                  because Biscay filed her bond before the case was dismissed, the district
                  court abused its discretion in granting MGM's motion to dismiss. We




                        "To the extent that Borders Electronic Co., Inc. v. Quirk, 97 Nev.
205, 626 P.2d 266 (1981), holds that NRS 18.130(4) creates a time limit for
                  plaintiffs to file the security with the court clerk, such a holding is
                  overruled by the present case.



SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    ea
                 therefore reverse the district court's order of dismissal and remand the
                 case to the district court for further proceedings.




                                                                               J.
                                                        Gibbons

                 We concur:


                      F_VA., ,ALA-t„               C.J.
                 Hardesty


                  (- 16
                     V                         ,   J.
                 Saitta




SUPREME COURT
      OF
    NEVADA
                                                          5
(D) 1947A coe.